Case 1:20-cv-01154-JPH-MJD Document 35 Filed 05/03/21 Page 1 of 7 PageID #: 154




                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF INDIANA
                               INDIANAPOLIS DIVISION

 TREVENIA BROWN,                                     )
                                                     )
                              Plaintiff,             )
                                                     )
                         v.                          )     No. 1:20-cv-01154-JPH-MJD
                                                     )
 DENIS MCDONOUGH, Secretary, U.S.                    )
 Department of Veterans Affairs, 1                   )
                                                     )
                              Defendant.             )

              ORDER DENYING DEFENDANT'S MOTION TO DISMISS

        Plaintiff Trevenia Brown has sued the Secretary of the United States

 Department of Veterans Affairs ("VA"), alleging failure to accommodate her

 disability (Count I), hostile work environment (Count II), and unlawful

 disclosure of medical information (Count III). Dkt. 12 at 1, 9–10. The VA has

 moved to dismiss Count III of her amended complaint for failure to state a

 claim. Dkt. [13]. For the reasons below, that motion is DENIED.

                                              I.
                                    Facts and Background

        Because the VA has moved for dismissal under Rule 12(b)(6), the Court

 accepts and recites "the well-pleaded facts in the complaint as true." McCauley

 v. City of Chicago, 671 F.3d 611, 616 (7th Cir. 2011).




 1 Secretary of Veterans Affairs Denis McDonough has been substituted for former Secretary

 Robert Wilkie. Fed. R. Civ. P. 25(d) ("The officer's successor is automatically substituted as a
 party.").


                                                 1
Case 1:20-cv-01154-JPH-MJD Document 35 Filed 05/03/21 Page 2 of 7 PageID #: 155




       In September 2011, Ms. Brown started work as a Veterans Service

 Representative with the VA in Indianapolis. Dkt. 12 at 3 ¶ 18. Ms. Brown "was

 rated . . . fully successful" from September 2011 through April 2014. Id. ¶ 19.

       Ms. Brown suffers from hidradenitis suppurativa, "a painful medical

 condition that, when flared, creates painful nodules and cysts on [her] arms,

 breasts, and hip/pelvic region" that "can be debilitating." Id. ¶¶ 23–24. During

 a flare, Ms. Brown endures "extreme pain" and "is limited in her ability to walk,

 bathe, lift, bend, and work." Id. ¶ 25. In June 2013, the VA approved Ms.

 Brown's request for "intermittent leave" under the Family Medical Leave Act

 ("FMLA") for her disability. Id. at 4 ¶ 27.

       Over time, Ms. Brown's disability became "more active and painful," so

 she took more time off from work." Id. ¶¶ 28–29. This exhausted her available

 leave days and forced her to "seek donated time to cover periods when her

 condition made it too painful to work." Id. Ms. Brown and her dermatologist

 decided that she should move to Florida, where specialists could treat her and

 where her family could "assist her in dealing with the psychological impact of

 her disability." Id. ¶ 30.

       Assistant Service Center Manager Ena Lima served as Ms. Brown's

 "second level supervisor," and Office Director Michael Stephens acted as her

 "third level supervisor." Id. at 3 ¶¶ 20–22, 5 ¶ 35.

       On January 17, 2014, Ms. Brown requested a transfer to the VA's

 regional office in St. Petersburg, Florida, explaining that her "FMLA condition

 was becoming aggravated, making it hard for her to be successful in her



                                          2
Case 1:20-cv-01154-JPH-MJD Document 35 Filed 05/03/21 Page 3 of 7 PageID #: 156




 career," id. at 4 ¶¶ 31–32, but Mr. Stephens denied the transfer request, id. at

 5 ¶ 37.

       The next month, Ms. Brown again requested reassignment for medical

 reasons to the St. Petersburg, Florida field office. Id. ¶ 41. Her request

 included a letter from physician Dr. Robert Huff describing her hidradenitis

 suppurativa as "chronic, unpredictable, leading to secondary bacterial

 infections and scarring, causing debilitating pain and psychological impacts,

 and frequently needing medical and surgical intervention." Id. ¶¶ 43–44.

       On February 10, 2014, Ms. Lima notified Ms. Brown that her request for

 reassignment was denied. Id. at 6 ¶ 46. This notice included details about Ms.

 Brown's disability and "was sent to several individuals who did not have reason

 to know the details of [her] disability, including Yvonne Hamilton, Debra Street,

 and Adam Kinder." Id. ¶¶ 47–48. This caused Ms. Brown "emotional harm,

 mental stress, shame, embarrassment, and anxiety." Id. ¶ 49.

       Ms. Brown filed this action against the VA Secretary in his official

 capacity, alleging three counts under the Rehabilitation Act for (1) unlawful

 failure to accommodate her disability, (2) hostile work environment, and

 (3) improper disclosure of medical information. Id. at 1, 9–11. The VA has

 moved to dismiss the last count for failure to state a claim. Dkt. [13].

                                       II.
                                 Applicable Law

       Defendants may move under Federal Rule of Civil Procedure 12(b)(6) to

 dismiss claims for "failure to state a claim upon which relief can be granted."




                                         3
Case 1:20-cv-01154-JPH-MJD Document 35 Filed 05/03/21 Page 4 of 7 PageID #: 157




 Fed. R. Civ. P. 12(b)(6). To survive a Rule 12(b)(6) motion to dismiss, a

 complaint must "contain sufficient factual matter, accepted as true, to 'state a

 claim to relief that is plausible on its face.'" Ashcroft v. Iqbal, 556 U.S. 662,

 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). A

 facially plausible claim is one "that allows the court to draw the reasonable

 inference that the defendant is liable for the misconduct alleged." Id.

       When ruling on a 12(b)(6) motion, the Court will "accept the well-pleaded

 facts in the complaint as true" but will not defer to "legal conclusions and

 conclusory allegations merely reciting the elements of the claim." McCauley,

 671 F.3d at 616.

                                         III.
                                       Analysis

       Under the Rehabilitation Act, an employer must treat any "information

 obtained regarding [an employee's] medical condition or history . . . as a

 confidential medical record, except that . . . supervisors and managers may be

 informed regarding necessary restrictions on the work or duties of the

 employee and necessary accommodations." 42 U.S.C. § 12112(d)(4)(C)

 (incorporating 42 U.S.C. § 12112(d)(3)(B)(i)); see 29 U.S.C. § 791(f). To succeed

 on a § 12112(d)(4)(C) claim, a plaintiff must show that the defendant

 (1) "obtained [the plaintiff's] medical information through employment-related

 medical examinations and inquiries"; (2) did not treat that information as

 confidential; and (3) caused the plaintiff to "suffer[] a tangible injury as a result




                                           4
Case 1:20-cv-01154-JPH-MJD Document 35 Filed 05/03/21 Page 5 of 7 PageID #: 158




 of the disclosure." Foos v. Taghleef Indus., Inc., 132 F.Supp.3d 1034, 1050

 (S.D. Ind. 2015).

        The VA argues that Ms. Brown's allegations do not support the last

 element, dkt. 14 at 1–2, which requires a plaintiff to "show some tangible

 injury-in-fact caused by the § 12112(d) violation," O'Neal v. City of New Albany,

 293 F.3d 998, 1007 (7th Cir. 2002), 2 because she has "not allege[d] any specific

 facts relating to the alleged emotional harms," dkt. 14 at 3. 3 Ms. Brown

 responds that she has offered enough factual details to support her claim of

 emotional harm. Dkt. 17 at 2–3 (citing dkt. 12 at 6 ¶¶ 47–49).

        Ms. Brown's amended complaint alleges that the VA disclosed details

 about her disability—which "creates painful nodules and cysts on [her] arms,

 breasts, and hip/pelvic region" and limits her ability "to walk, bathe, lift, bend,

 and work," dkt. 12 at 3 ¶¶ 24–25—to "individuals who did not have reason to

 know" the information," id. at 6 ¶¶ 47–48. She claims that she suffered

 "emotional harm, mental stress, shame, embarrassment, and anxiety due to

 [the] disclosure." Id. ¶ 49.

        The amended complaint thus supplies the "specific facts" necessary to

 give the VA "fair notice of what the claim is and the grounds upon which it



 2O'Neal noted that the "tangible injury" requirement had only been applied in cases involving a
 plaintiff without a disability. Id. Because Ms. Brown has a disability, dkt. 12 at 3 ¶ 26, it's
 unclear whether she needs to make a showing of a "tangible injury." Because her allegations
 support that element, the Court does not address that question.
 3The VA does not dispute that emotional injury can suffice. See dkt. 19 at 2; Kyles v. J.K.
 Guardian Sec. Servs., Inc., 222 F.3d 289, 300 (7th Cir. 2000) (noting that the Seventh Circuit
 has "long recognized that humiliation, embarrassment, and like injuries . . . constitute
 cognizable and compensable harms").


                                                5
Case 1:20-cv-01154-JPH-MJD Document 35 Filed 05/03/21 Page 6 of 7 PageID #: 159




 rests." McCauley, 671 F.3d at 616; Twombly, 550 U.S. at 555 (citation

 omitted). Her complaint describes the emotional harm she experienced

 because of the VA's conduct, see dkt. 12 at 6 ¶ 49, and that is enough,

 Disability Rights Wisconsin, Inc. v. Walworth Cty. Bd. of Supervisors, 522 F.3d

 796, 800 (7th Cir. 2008) ("[A]t the pleading stage, general factual allegations of

 injury resulting from defendant's conduct may suffice.") (citation omitted). 4

 Because Ms. Brown has adequately alleged tangible injury arising from

 disclosure of her medical information, VA's motion to dismiss fails on this

 ground.

                                             IV.
                                          Conclusion

        For the reasons discussed above, the VA's motion to dismiss Count III,

 dkt. [13], is DENIED.

 SO ORDERED.

 Date: 5/3/2021




 4 To the extent that the VA argues for dismissal based on plausibility, a disclosure of sensitive
 medical information to colleagues could plausibly lead to the type of "emotional harm, mental
 stress, shame, embarrassment, and anxiety" that Ms. Brown claims. See dkt. 12 at 6 ¶ 49; Doe
 v. U.S. Postal Serv., 317 F.3d 339, 344 (D.C. Cir. 2003) (identifying ADA's goal of helping
 employees avoid "the blatant and subtle stigma that attaches to being identified as disabled").


                                                6
Case 1:20-cv-01154-JPH-MJD Document 35 Filed 05/03/21 Page 7 of 7 PageID #: 160




 Distribution:

 Denise M. Clark
 CLARK LAW GROUP, PLLC
 dmclark@benefitcounsel.com

 Jackson Taylor Kirklin
 UNITED STATES ATTORNEY'S OFFICE (Indianapolis)
 taylor.kirklin@usdoj.gov




                                      7
